Title: From Benjamin Franklin to David Hartley, 26 February 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Feb. 26. 1778
I receiv’d yours of the 18th and 20th. of this Month, with Lord North’s proposed Bills. The more I see of the Ideas and Projects of your Ministry, and their little Arts and Schemes of amusing and dividing us, the more I admire the prudent, manly and magnanimous Propositions contained in your intended Motion for an Address to the King. What Reliance can we have on an Act expressing itself to be only a Declaration of the Intention of Parliament concerning the Exercise of THE RIGHT of imposing Taxes in America; when in the Bill itself, as well as in the Title, a Right is suppos’d and claimed which never existed; and a present Intention only is declar’d not to use it, which may be changed by another Act next Sessions, with a Preamble that this Intention being found inexpedient, it is thought proper to repeal this Act, and resume the Exercise of THE RIGHT in its full Extent? If any solid permanent Benefit was intended by this, why is it confin’d to the Colonies of North America, and not extended to the loyal Ones in the Sugar Islands? But it is now needless to criticise, as all Acts that suppose your future Government of the Colonies can be no longer significant.
In the Act for appointing Commissioners, instead of full Powers to agree upon Terms of Peace and Friendship, with a Promise of ratifying such Treaty as they shall make in pursuance of those Powers; it is declared that their Agreements shall have no force nor Effect, nor be carried into Execution till approved by Parliament; so that everything of Importance will be uncertain. But they are allow’d to proclaim a Cessation of Arms; and revoke their Proclamation as soon as in confidence of it our Militia have been allow’d to go home: They may suspend the Operation of Acts prohibiting Trade; and take off that Suspension when our Merchants in consequence of it have been induc’d to send their Ships to Sea: in short they may do everything that can have a Tendency to divide and distract us, but nothing that can afford us Security. Indeed, Sir, your Ministers do not yet know us. We may not be quite so cunning as they; but we have really more Sense as well as more Courage than they have ever been willing to give us Credit for: And I am persuaded that those Acts will rather obstruct Peace than promote it; and that they will not in America answer the mischievous and malevolent Ends for which they were intended. In England they may indeed amuse the Public Creditors, give Hopes and Expectations that shall be of some present Use, and continue the Mismanagers a little longer in their Places. Voila tout!
In return for your repeated Advice to us, not to conclude any Treaty with the House of Bourbon, permit me to give (through you) a little Advice to the Whigs in England. Let nothing induce them to join with the Tories in supporting and continuing this wicked War against the Whigs of America; whose Assistance they may hereafter want to secure their own Liberties; or whose Country they may be glad to retire to for the Enjoyment of them.
If Peace by a Treaty with America upon equal Terms were really desired, your Commissioners need not go there for it; supposing that as they are impower’d by the Bill, “to treat with such Person or Persons as in their Wisdom and Discretion they shall think meet,” they should happen to conceive the Commissioners at Paris might be included in that Description. I am ever, Dear Sir, Your most obedient humble Servant
B Franklin
D. Hartley, Esqr
